Filed with the U.S. Securities and Exchange Commission on October 17, 2013 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul Hastings LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ X ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment No. 537 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) is being filed to add two new series of the Trust: the BP Capital American Energy Fund and the BP Energy Infrastructure MLP Fund. Subject to Completion—Dated October 17, 2013 The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS BP Capital American Energy Fund Class A – Ticker: X Class I – Ticker: X BP Capital Energy Infrastructure MLP Fund Class A – Ticker: X Class I – Ticker: X December, 2013 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus TABLE OF CONTENTS SUMMARY SECTIONS SUMMARY SECTION 1 This important section summarizes the Funds’ investments, risks, fees and past performance. BP Capital American Energy Fund BP Capital Energy Infrastructure MLP Fund 1 7 MORE INFORMATION ABOUT THE INVESTMENT OBJECTIVES, POLICIES AND RISKS MORE ABOUT THE FUNDS’ INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES AND RISKS 14 This section provides details about the Funds’ investment strategies and risks. Investment Objectives More About MLPs 14 14 BP Capital American Energy Fund Strategies 14 BP Capital Energy Infrastructure MLP Fund Strategies 16 Temporary and Defensive Investment Strategies 17 Principal Risks of Investing in the Funds 17 FUND MANAGEMENT FUND MANAGEMENT 29 Review this section for information about the organizations and people who oversee the Funds. The Investment Advisor Portfolio Managers 29 29 Other Service Providers 30 SHAREHOLDER INFORMATION SHAREHOLDER INFORMATION 31 This section explains how shares are valued and how to purchase and sell shares, and provides information on dividends, distributions and taxes. Description of Classes Class A Shares ClassI Shares 31 31 36 Shareholder Servicing Plan 36 Distribution Plan 36 Additional Payments to Dealers 36 When and How NAV is Determined 37 Purchasing and Adding to Your Shares 38 Exchanging Your Shares 40 Selling Your Shares 40 Account and Transaction Policies 42 Dividends and Distributions 46 Taxes 46 FINANCIAL HIGHLIGHTS FINANCIAL HIGHLIGHTS 50 Review this section for details on selected financial statements of the Funds. PRIVACY NOTICE PN-1 SUMMARY SECTION BP Capital American Energy Fund Investment Objective The BP Capital American Energy Fund (the “Fund”) seeks total return. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $ in the BP Capital Funds.More information about these and other discounts is available from your financial professional and in the section titled “Shareholder Information” on page31 of the Prospectus and “Additional Purchase and Redemption Information” on pageB-77 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class I Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) None(1) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class I Management Fees 1.25% 1.25% Distribution (12b-1) Fees 0.25% None Other Expenses(2) (including shareholder servicing fees of 0.10%) 0.60% 0.60% Total Annual Fund Operating Expenses 2.10% 1.85% Less:Fee Waiver and/or Expense Reimbursement -0.10% -0.10% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(3) 2.00% 1.75% (1)Investments of $1 million or more are not subject to a front-end sales charge but generally will be subject to a deferred sales charge of 1.00% if redeemed within one year from the date of purchase. (2)“Other expenses” have been estimated for the current fiscal year.Actual expenses may differ from estimates. (3)BP Capital MLP Fund Advisors, LLC (the “Advisor”) has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses (excluding any taxes, leverage interest, brokerage commissions, dividend and interest expenses on short sales, acquired fund fees and expenses, expenses incurred in connection with any merger or reorganization, and extraordinary expenses such as litigation expenses) do not exceed 2.00 and 1.75% of the average daily net assets of ClassA shares and ClassI shares of the Fund, respectively.This agreement is indefinite and is in effect until at least December31, 2015, and it may be terminated before that date only by the Trust’s Board of Trustees.The Advisor is permitted to seek reimbursement from the Fund, subject to certain limitations, of fees waived or payments made to the Fund for a period of three years from the date of the waiver or payment. Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the contractual expense limitation for 1 year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class A Class I Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.As the Fund is new, it does not have any portfolio turnover information as of the date of this Prospectus. Summary Section
